Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 1 of 9




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

      CORELLIUM LLC’S MOTION TO COMPEL PLAINTIFF APPLE INC. TO
    PRODUCE ALL RELEVENT INFORMATION PERTAINING TO              ,
              AND ANY OTHER SIMILAR, PARALLEL, AND/OR COMPETIVE
  TECHNOLOGY APPLE INC. HAS DEVELOPED OR IS CURRENTLY DEVELOPING,
     OR, IN THE ALTERNATIVE, MOTION TO EXCLUDE INFORMATION AND
            DOCUMENTS PERTAINING TO            AND

         Defendant, CORELLIUM, LLC (“Corellium”), pursuant Federal Rule of Civil Procedure
  37 and Local Rules 7.1 and 26.1(g), respectfully moves this Court for an order compelling Plaintiff
  APPLE INC. (“Apple”) to produce all relevant information pertaining to                                                       and
  any other similar, parallel, and/or competitive technology Apple has developed or is currently
  developing, or in the alternative, moves to exclude information and documents relating to
                              . In support, Corellium states as follows:




                                                                  1
                                               COLE, SCOTT & KISSANE, P.A.
            1645 PALM BEACH LAKES BOULEVARD - 2ND FLOOR - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 2 of 9
                                                                                                    CASE NO.: 9:19-CV-81160-RS


        I.      Background
             Corellium writes this Motion to Compel because it believes Apple is withholding relevant
  information relating to its                                      ,                                      , as well as relating to other
  similar, parallel, and/or competitive technology Apple has developed or is currently developing.
  Corellium’s belief is derived from several specific instances discussed below.
             On January 31, 2020, Corellium served Apple its Second Set of Interrogatories, which
  included Interrogatory No. 18 (Second Set No. 6). In particular, Interrogatory No. 18 asked Apple
  to
                                                                  . See Exh. 1. Apple both objected and provided limited
  response. Id. at 9–10.


  Id.
                                                                                                                         Id.




                                                         Id. Importantly, Apple did not disclose any other technology
  it believed to be parallel, similar, or competitive with Corellium’s product.
             This notwithstanding, on Apple’s examination of the witness during the


                                                                  :




  Jon Andrews Dep. Transcript, Exh. 2, 215:1-17.


                                                                          2
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 3 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS




                   Id.


                                                                                                                                         Id. at
  161:14–22. Importantly, however,




                            See Exh. 1. Instead, during the last five minutes of a cross-examination of a
  witness only days before the close of discovery,
                                                                         . 4 Apple’s actions in withholding this relevant
  information and waiting right up until the close of discovery to disclose to Corellium, can only be
  viewed as an attempt to prejudice Corellium’s defense and preparation for trial.
            Similarly,
                                                                                                                 See, Exh. 2 at 121:17–




  1




  2




                                                                                                                                           See
  Exh. 3.
  3




                                     which is violation of the thirty-day window to resolve discovery
  dispute before the close of discovery as contemplated by Local Rule 26.1(d). See L.R. 26.1(d); see
  also Young v. Hancock, No. 17-21473-CIV, 2017 WL 3113417, at *2 (S.D. Fla. Apr. 24, 2017).


  4
      See Exh. 4. Excerpts of deposition transcript of Matthew Firlik where

                                                                         3
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 4 of 9
                                                                                                     CASE NO.: 9:19-CV-81160-RS


  18.
                                                                                                                            Id. at 22–25.
  Importantly,
  However, despite this description,


  Accordingly,




                                                Specifically, Corellium and Apple, via email as well as phone
  conversation,


                  See Exh. 4 -                                                                                      email correspondence.
  Despite Corellium’s proposals to resolve this dispute between the Parties without the intervention
  of the Court, Apple has adamantly rejected all of Corellium’s solutions. Id.


                                                                                                 is not only relevant to the instant
  litigation but also responsive to Corellium’s discovery requests, Corellium moves this Court for
  an Order compelling Apple to produce such information, or, in the alternative, moves this Court
  to exclude such information.
        II.      Information Pertaining to                    and any Other Similar, Parallel,
                 and/or Competitive Technology Apple has Developed, or is Currently Developing
                 Is Relevant to this Case
              Initially, information pertaining to                                                     and any other similar, parallel,
  and/or competitive technology Apple has developed or is currently developing is relevant to this
  litigation. In particular, information as to whether Apple, or the Plaintiff, has competing, parallel,
  or similar technology to Corellium, is a cornerstone analysis to fair use under both factor one
  concerning transformativeness as well as factor four concerning market share. Harper & Row
  Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 566–67(1985) (“Fair use, when properly
  applied, is limited to copying by others which does not materially impair the marketability of the
  work which is copied.”). Indeed, factor four of the copyright fair use statute is explicitly directed
  at this very question, “the effect of the use upon the potential market for or value of the copyrighted
                                                      4
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 5 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


  work,” as similarity or competing products relate directly to the question of market share and
  marketability. 17 U.S.C. § 107; Harper & Row Publishers, Inc. v. Nation Enterprises, 471 U.S.
  539, 566–67(1985) (“Fair use, when properly applied, is limited to copying by others which does
  not materially impair the marketability of the work which is copied.”).
            Moreover, as it relates to the first factor of the fair use analysis, transformative “purpose”
  inherently considers both similarity as well as competition—they go hand in hand with each other.
  See Cambridge Univ. Press v. Patton, 769 F.3d 1232, 1267 (11th Cir. 2014). Indeed, this evidenced
  by the Eleventh’s Circuit’s statement that “insofar as the first factor [transformativeness] is
  concerned with uses that supplant demand for the original [competitors], this factor is “closely
  related” to “[t]he fourth fair use factor, the effect on the potential market for the work.” Cambridge
  Univ. Press, 769 F.3d at 1267. The Eleventh Circuit, in its statements, exposes the inherent overlap
  between the two ideas—if the technologies share a “similar” purpose it strains common sense to
  take the position that the technologies do not in any way compete. Id. Put simply, a similar purpose
  is indicative of competition. Accordingly, as correctly stated by the Eleventh Circuit, a fair use
  defense examines both the similarity in purpose as well as the competing nature of the works. Id.
  Information pertaining to                                             and any other similar, parallel, and/or competitive
  technology Apple has developed or is currently developing is undoubtably relevant to this lawsuit.
     III.      Apple’s Refusal to Provide Information and Documents Pertaining to           ,
                         and any Other Similar, Parallel, and/or Competitive Technology Apple
               has Developed, or is Currently Developing is Prejudicial to Corellium
            Corellium is not able to properly prepare and litigate this matter without information and
  documents pertaining to                                                and Apple’s other similar, parallel, and/or other
  competitive technology                                                                             Corellium has been diligent in
  requesting all documents and information from Apple relating to any product that Apple believes
  competes with the Corellium’s Product.




                            .


                                                                    Accordingly, Corellium is prejudiced by the newly
  disclosed information because it does not know how
                                                                                                                          See Fernandez v.
                                                                         5
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 6 of 9
                                                                                                   CASE NO.: 9:19-CV-81160-RS


  Havana Gardens, LLC, 562 F. App'x 854, 857 (11th Cir. 2014) (acknowledging the validity of the
  bankruptcy court’s order to exclude evidence of records that were not produced until late in the
  action).
            Moreover, Corellium’s ability to prepare for trial relating                                                                  is
  limited to simply




       See Seven Seas Cruises S. DE R.L. v. V.Ships. Leisure SAM, 2011 WL 13220383, at *10 (S.D.
  Fla. April 28, 2011) (“a party in a case is entitled to discover documents that support its opponents’
  position as much as it is entitled to discover documents that are helpful to its own claims.”).
  Corellium is prejudiced by the tardy release of this information, and requests limited follow-up
  discovery on                                  . Accordingly, the Court must grant Corellium’s Motion.
     III.      In the Alternative, Corellium Moves this Court to Exclude any Information
               Pertaining to                        and any Other Similar, Parallel, and/or
               Competitive Technology Apple has Developed, or is Currently Developing from
               Evidence in order to Prevent Corellium’s Severe Prejudice
            In the alternative, Corellium moves the Court to exclude any such information from
  evidence to prevent severe prejudice to Corellium’s defense. Fed. R. Evid. 403; see AIM Recycling
  of Fla., LLC v. Metals USA, Inc., No. 18-CV-60292, 2020 WL 236719, at *2 (S.D. Fla. Jan. 15,
  2020). As discussed above,
                and other similar, parallel, and competitive technologies,




                                                         See Fernandez, 562 F. App'x at 857. Accordingly, this Court
  must exclude all such information from evidence so as to avoid the severe, unfair prejudice towards
  Corellium. For the foregoing reasons, Corellium’s Motion should be granted.




                                                                         6
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 7 of 9
                                                                                                 CASE NO.: 9:19-CV-81160-RS


                                        LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via phone call on April 17, 2020, as well as email with counsel for Plaintiff

  on April 17, 2020, April 18, 2020 and April 20, 2020 regarding the relief sought herein. Plaintiff

  opposes the Motion and the relief requested herein.

  Dated: April 20, 2020                                       Respectfully submitted,


                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant CORELLIUM, LLC
                                                              Esperante Building
                                                              222 Lakeview Avenue, Suite 120
                                                              West Palm Beach, Florida 33401
                                                              Telephone (561) 612-3459
                                                              Facsimile (561) 683-8977
                                                              Primary e-mail: justin.levine@csklegal.com
                                                              Secondary e-mail: lizza.constantine@csklegal.com

                                                     By: s/ Justin B. Levine
                                                         JONATHAN VINE
                                                         Florida Bar. No.: 10966
                                                         JUSTIN B. LEVINE
                                                         Florida Bar No.: 106463
                                                         LIZZA C. CONSTANTINE
                                                         Florida Bar No.: 1002945
                                                         MICHAEL A. BOEHRINGER
                                                         Florida Bar No.: 1018486

                                                                  and

                                                             HECHT PARTNERS LLP
                                                             Counsel for Defendant
                                                             20 West 23rd St. Fifth Floor
                                                             New York, NY 10010
                                                             Telephone (212) 851-6821
                                                             David Hecht, Pro hac vice
                                                             E-mail: dhecht@hechtpartnersllp.com
                                                             Maxim Price, Pro hac vice
                                                             E-mail: mprice@hechtpartnersllp.com
                                                             Minyao Wang, Pro hac vice
                                                                       7
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 8 of 9
                                                                                                 CASE NO.: 9:19-CV-81160-RS


                                                             E-mail: mwang@hechtpartnersllp.com

                                              CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on April 20, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                          SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

                                                                       8
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 341 Entered on FLSD Docket 04/20/2020 Page 9 of 9
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                       9
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
